                   Case 18-22929-kl      Doc 55     Filed 01/31/19     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 In Re:                                             Case No. 18-22929

 Meta R. Green
                                                    Chapter 13

 Debtor.                                            Judge Kent Lindquist

                              OBJECTION TO CHAPTER 13 PLAN


          US Bank Trust National Association as Trustee of Cabana Series III Trust (“Creditor”),

by and through their undersigned counsel, hereby objects to the Debtor’s Chapter 13 Plan filed in

the above referenced case. Creditor holds a secured interest in the Real Estate located at 1216 W

143rd St, East Chicago, IN 46312-2608. Creditor filed a Proof of Claim on January 9, 2019,

claim #13-1, listing a secured total of $62,580.74. The Chapter 13 Plan currently lists the claim

to be paid at value of $40,000.00 at 5.00% interest for an estimated monthly payment total of

$57,853.80. Creditor believes that Debtor has undervalued the property in question.

          The Chapter 13 Plan does not adequately protect the Creditor’s interest in said Property

and should be denied confirmation.

                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    P.O. Box 476
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor
                Case 18-22929-kl       Doc 55     Filed 01/31/19     Page 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on January 31, 2019, a copy of the foregoing Objection was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Lori D. Fisher, Debtor’s Counsel ldf_law@att.net

       Paul R. Chael, Trustee aimee@pchael13.com

       Office of the U.S. Trustee USTPRegion10.SO.ECF@usdoj.gov

I further certify that on January 31, 2019, a copy of the foregoing Objection was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Meta R. Green, Debtor
       4117 Walsh Ave.
       East Chicago, IL 46312

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
